Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 07, 2016

The Court of Appeals hereby passes the following order:

A16A1792. JERMAINE SPENCE v. THE STATE.

      On April 23, 2014, the trial court civilly committed Jermaine Spence to the
custody of the Department of Behavioral Health & Developmental Disabilities. On
April 2, 2015, the trial court entered an order continuing Spence’s civil commitment.
Thereafter, on May 11, 2015, Spence filed a notice of appeal.1 We, however, lack
jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Spence filed his notice of appeal 39 days after the trial court’s continuing civil
commitment order. Accordingly, we lack jurisdiction to consider Spence’s untimely
appeal, which is hereby DISMISSED. See OCGA § 5-6-48 (b) (1).

                                       Court of Appeals of the State of Georgia
                                                                            06/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Spence originally filed his appeal in the Georgia Supreme Court, which
transferred the case to this Court after finding no basis for jurisdiction.